Citation Nr: 1525455	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for residuals of lumbosacral strain to include degenerative changes.

2.  Entitlement to service connection for residuals of lumbosacral strain to include degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from April 1986 to July 1986, and June 1987 to August 1987 in the United States Army.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 Regional Office (RO) in Cheyenne, Wyoming rating decision that confirmed and continued the previous denial of service connection for a lumbar spine disability.  Service connection was initially denied by the RO's March 2003 rating decision.  

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in July 2014.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of lumbosacral strain to include degenerative changes was denied in an unappealed March 2003 rating decision.
 
2.  Evidence received since the March 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for entitlement to service connection; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of lumbosacral strain to include degenerative changes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the claim, which was previously denied in an unappealed March 2003 rating decision in part due to lack of medical evidence suggesting continuity of symptomatology.   

Since March 2003, additional, competent medical evidence of record has been associated with the claims file documenting lumbar spine symptoms.  The Veteran has submitted private physicians' reports relating to her lumbar spine condition, including MRIs.  Further, VA examination reports have been submitted, dated April 2012 and May 2013.  Significantly, the Veteran's husband testified that the Veteran has had back pain continuously since he met her in 1991 and that she has had no other injury to her back expect her inservice back injury.  

In light of the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the previously-denied claim.  See 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence having been received; the claim of entitlement to service connection for residuals of lumbosacral strain to include degenerative changes is reopened.



REMAND

The Board sincerely regrets the additional delay, but to decide the claim on appeal without additional evidentiary development would be prejudicial to the Veteran's claim.

First, the Board finds further evidentiary development necessary in regard to documents.  In the Veteran's submitted statements and hearing testimony, the Veteran stated that certain service treatment records were lost between "basic and AIT."  It is unclear from the record which records the Veteran contends are lost. 

In addition, the record reflects that the RO initially mistakenly requested documents from Dr. W.R., instead of Dr. C.R., the Veteran's orthopedic doctor.  Later, the RO stated that the Veteran had submitted treatment records from Dr. C.R.  However, it is unclear if all pertinent records as identified by the Veteran have been associated with the claims file.  The Veteran previously indicated she received treatment from Dr. C.R. from 2003 to 2007, but the record appears to contain a March 1999 record of Rocky Mountain Orthopedic Specialists as submitted by the Veteran.

Finally, the Board finds a new VA examination necessary.  The Board appeared for a VA examination in April 2012, and in May 2013, an addendum to that examination report was submitted.  Service connection may be granted for disability resulting from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  Importantly, those examination reports did not discuss aggravation.  Further, the Veteran contends that the April 2012 examination report relied upon a limited MRI report.  The Board notes that the April 2012 examination report reflects no indication of arthritis of the spine.  A March 1999 report from Dr. C.R. notes probable degenerative disc disease of the lower lumbar spine, and the May 2013 did not adequately address this record.  The Board finds a new examination necessary to discuss the possible degenerative changes in the lumbar spine, in addition to lumbar strain.

Accordingly, the case is REMANDED for the following action:

1.  In the Veteran's submitted statements and hearing testimony, the Veteran stated that certain service/reserves treatment records were lost between "basic and AIT."  It is unclear from the record which records the Veteran contends are lost.  Please contact the Veteran to determine which records the Veteran contends are lost, and conduct an appropriate search for such documents.  All search results, including negative results, should be associated with the claims file.

2.  Please contact the Veteran to request an updated release form for all treatment records for the Veteran from Dr. C.R. to include those from 2003 to 2007 in regard to the Veteran's spinal condition, or request that the Veteran submit all pertinent records herself.  Please confirm with the Veteran if treatment records before 2003 exist, in light of the 1999 record in the claims file.  All search results, including negative results, should be associated with the claims file.

3.  Schedule the Veteran for an appropriate VA examination, to be conducted by an examiner other than the April 2012 and May 2013 examiner, M.S.  The claims file should be provided to the appropriate examiner for review, including the pertinent evidence contained the electronic files, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, including an MRI, the examiner should address the following inquiries: 

Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran suffers from a present lumbar spine disease or injury incurred in, or aggravated during, ACDUTRA or from injury incurred or aggravated while performing INACDUTRA?

Please detail all present conditions of the lumbar spine as suffered by the Veteran.  Particular discussion is requested as to the possibility of degenerative changes of the lumbar spine, as residuals of lumbar spine injury.

The examiner should provide a complete rationale for the opinions provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examinations.

4.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


